Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 4/12/22 is acknowledged. Therefore, Examiner will exam elected claims and embodiment. 

Specification/Drawing
The substitute specification with new drawing filed 6/29/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: No only the C1, C2, C3, C4 are new matter, the mechanical structure/shape are also new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Based on Applicant’s Remark and new filed SPEC and drawings (will not be entered), the claims 1 and 5 are obvious not supported by the SPEC/drawing. See also the following:
In claim 1, “each of the first connector and the second connector comprises at least two of a data transmission control interface, a power supply interface, a display signal transmission interface, and a detection interface” is not supported by SPEC/drawings. Further clarification is required. In addition, how many module or connector in this claim is unclear. Examiner also would like to remind Applicant that if the claim drawn to a non-elected embodiment (such as fig 9-11), the claim will be withdrawn from consideration in the next office action. Applicant’s elected embodiment only have one connector head. Applicant’s new amended SPEC/drawings, which will not be entered, further indicate that a portion of the claim limitations are not in the original SPEC/drawings. Therefore, the 112 rejections are proper.
In claim 5, “each of the main machine module and the expansion modules comprises a groove recessed from a lower surface and a cap protruding from an upper surface, and in any adjacent two of the main machine module and the expansion modules, the cap of a lower one is accommodated in the groove of the other” are not found in the drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. There is only a circle (162) on the drawing. Nowhere in the drawings show the cap is “protruding from an upper surface” and also “accommodated in the groove of the other”. Further clarification is required.  Applicant’s elected embodiment only have one connector head. Applicant’s new amended SPEC/drawings, which will not be entered, further indicate that a portion of the claim limitations are not in the original SPEC/drawings. Therefore, the 112 rejections are proper.

Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Applicant’s new drawings filed on 6/29/22 comprising new matter (including the C1-C4 and also the mechanical structure). Therefore, the drawing will not be entered. 
At least the following limitations need to show in the drawing:
“each of the first connector and the second connector comprises at least two of a data transmission control interface, a power supply interface, a display signal transmission interface, and a detection interface”
“each of the main machine module and the expansion modules comprises a groove recessed from a lower surface and a cap protruding from an upper surface, and in any adjacent two of the main machine module and the expansion modules, the cap of a lower one is accommodated in the groove of the other”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Jones (US 20060285289 A1).
With regard claim 1, Jonhes discloses A stacked computer system (abstract; fig 1-9; at least see fig 6-8) , comprising: a main machine module; and a plurality of expansion modules (at least fig 6; at least one module is the main machine module; the rest of the modules are expansion modules), wherein the main machine module and the expansion modules are detachably stacked to each other (abstract, fig 1-9), each of the expansion modules is electrically connected to the main machine module (paragraph [45]-[46]), and each of the main machine module and the expansion modules comprises a first connector located at an upper position and a second connector located at a lower position (at least fig 7-8; paragraph [45]-[46]; Examiner consider, at least, the connector structure with power supply, data transmission control interface, or display signal transmission interface, etc. are the first/second connector), wherein in any adjacent two of the main machine module and the expansion modules, the first connector of a lower one is connected to the second connector of the other (at least fig 7-8; paragraph [45]-[46]), and each of the first connector and the second connector comprises at least two of a data transmission control interface, a power supply interface, a display signal transmission interface, and a detection interface (at least fig 7-8; paragraph [45]-[46]). 
Examiner’s note: Examiner consider the mechanical structure to allow the adjacent modules to match and engage/assembly is also a detection interface. In addition, supplying power or no power supply through the electric wires are also consider as a detection interface (with or without power signal).
Regarding claim 2, Jonhes further disclosed each of the main machine module and the expansion modules comprises a first alignment part located at the upper position and a second alignment part located at the lower position (at least fig 6-7; the structure/parts allow each module to align to each other), and in any adjacent two of the main machine module and the expansion modules, the first alignment part of a lower one is aligned to the second alignment part of the other (at least fig 6-7).
Regarding claim 3, Jonhes further disclosed each of the main machine module and the expansion modules comprises an upper surface and a lower surface which are non-planar (at least fig 6-7), and in any adjacent two of the main machine module and the expansion modules, a profile of the upper surface of a lower one corresponds to a profile of the lower surface of the other (at least fig 6-7).
Regarding claim 4, Jonhes further disclosed one of the upper surface and the lower surface is a convex surface, and the other is a concave surface (at least fig 6-8; Examiner consider, at least, the male connector surface is a convex surface and the female connector surface is a concave surface).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones (US 20060285289 A1) and further in view of Examiner’s Official Notice (EON). 
Regarding claim 5 (see claim objection), the above discussed art further disclosed each of the main machine module and the expansion modules comprises a groove recessed from a lower surface (at least fig 6-7; Examiner consider the space between the support/pillar on the edge is the groove recessed from a lower surface).
Jones’s structure discussed in the preceding claim disclosed all the subject matter except for a cap protruding from an upper surface, and in any adjacent two of the main machine module and the expansion modules, the cap of a lower one is accommodated in the groove of the other.
However, Examiner take an official notice (EON) that “a cap protruding from an upper surface, and in any adjacent two of the main machine module and the expansion modules, the cap of a lower one is accommodated in the groove of the other” is well known in the are.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (cap structure and the groove as discussed) and modify to previous discussed structure (modified to the Johne’s structure). The motivation to modify the previous discussed structure with EON feature is to further allow for user to access the components through the cap and/or heat sink for the modified structure. (admitted prior art, MPEP 2144.03)
Regarding claim 6, modified Jones further disclosed each of the main machine module and the expansion modules comprises a plurality of anti-offset lead angles provided around the groove, and the anti-offset lead angles face toward the groove (at least fig 7-8; Examiner consider more than one of the 164 are anti-offset lead angles; at least one side of the anti-offset lead angles face toward the groove on the center portion). (admitted prior art, MPEP 2144.03)



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Applicant has added the symbol C1 of the data transmission control interface, the symbol C2 of the power supply interface, the symbol C3 of the display signal transmission interface and the symbol C4 of the detection interface to each of the Figs 3 and 7” (pages 4-5).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
The new amended SPEC and drawings comprising new matter, therefore, these SPEC/drawings will not be entered.
In addition, these new matter further confirm the claimed limitations are not supported by the SPEC/drawings. Therefore, the original claims are rejected under 112.
With respect to the Applicants’ remarks that, “In light of the foregoing, Jones fails to disclose the claimed invention of the claim 1. Therefore, Applicant regards claim 1 to be novel and non-obvious over the cited references, and to be in condition for allowance.” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
Jonhes discloses A stacked computer system (abstract; fig 1-9; at least see fig 6-8) , comprising: a main machine module; and a plurality of expansion modules (at least fig 6; at least one module is the main machine module; the rest of the modules are expansion modules), wherein the main machine module and the expansion modules are detachably stacked to each other (abstract, fig 1-9), each of the expansion modules is electrically connected to the main machine module (paragraph [45]-[46]), and each of the main machine module and the expansion modules comprises a first connector located at an upper position and a second connector located at a lower position (at least fig 7-8; paragraph [45]-[46]; Examiner consider, at least, the connector structure with power supply, data transmission control interface, or display signal transmission interface, etc. are the first/second connector), wherein in any adjacent two of the main machine module and the expansion modules, the first connector of a lower one is connected to the second connector of the other (at least fig 7-8; paragraph [45]-[46]), and each of the first connector and the second connector comprises at least two of a data transmission control interface, a power supply interface, a display signal transmission interface, and a detection interface (at least fig 7-8; paragraph [45]-[46]). 
Examiner’s note: Examiner consider the mechanical structure to allow the adjacent modules to match and engage/assembly is also a detection interface. In addition, supplying power or no power supply through the electric wires are also consider as a detection interface (with or without power signal).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841